DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 1 of Application No. 17/270,548 is shown below.

1.	A battery management apparatus, comprising: 
a voltage measuring unit configured to: 
measure a voltage of a battery cell; and
measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and 
a control unit configured to: 
receive the OCV measured by the voltage measuring unit, 
compare the received OCV with a pre-stored reference voltage; 
calculate a voltage fluctuation rate based on the comparison of the received OCV with the pre-stored reference voltage, 
determine a voltage increase pattern or a voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data, 
determine a first degree to which degradation of the battery cell is changing according to the determined voltage increase pattern or the voltage decrease pattern, and 
change a preset control condition based on the received OCV and the first determined degree to which degradation of the battery cell is changing.

	Claim 1 of Application No. 17/270,548 discloses the features of the voltage measuring unit and the features of the control unit as disclosed in claim 1 of the present application and further discloses that control unit is configured to change a preset control condition.  Therefore, claim 1 of Application No. 17/270,548 anticipates claim 1 of the present application.


6.	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 1, wherein the pre-stored reference voltage is an OCV of the battery cell when the voltage of the battery cell reaches the reference discharge voltage during a predetermined cycle of the battery cell, and wherein the pre-stored voltage fluctuation rate data includes a voltage fluctuation rate previously calculated by the control unit.  Therefore, claim 2 of Application No. 17/270,548 anticipates claim 2 of the present application.


7.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 3 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 2, wherein the control unit is configured to: calculate a rate of voltage change between the voltage fluctuation rate calculated during a present cycle of the battery cell and a voltage fluctuation rate calculated during a previous cycle of the battery cell within a predetermined number of cycles from the present cycle of the battery cell among the pre-stored voltage fluctuation rate data; and determine the voltage increase pattern or the voltage decrease pattern based on the calculated rate of voltage change.  Therefore, claim 3 of Application No. 17/270,548 anticipates claim 3 of the present application.


8.	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 8 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 1, wherein the control unit is configured to: calculate a present resistance of the battery cell based on the received OCV, calculate an electric resistance fluctuation rate by comparing the calculated present resistance with a pre-stored reference resistance, determine a resistance increase pattern or a resistance decrease pattern based on the calculated electric resistance fluctuation rate and pre-stored electric resistance fluctuation rate data, determine a second determined degree to which degradation of the battery cell is changing of the battery cell according to the determined voltage increase pattern or the voltage decrease pattern and according to the determined resistance increase pattern or the resistance decrease pattern, and change the preset control condition based on the calculated electric resistance fluctuation rate and the second determined degree to which degradation of the battery cell is changing.  Therefore, claim 8 of Application No. 17/270,548 anticipates claim 7 of the present application.


9.	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 9 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 8, wherein the pre-stored reference resistance is calculated based on the pre-stored reference voltage, and wherein the pre-stored electric resistance fluctuation rate data includes a electric resistance fluctuation rate previously calculated by the control unit.  Therefore, claim 9 of Application No. 17/270,548 anticipates claim 8 of the present application.


10.	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 9, wherein the control unit is configured to: calculate a rate of resistance change between the electric resistance fluctuation rate calculated during a present cycle of the battery cell and an electric resistance fluctuation rate calculated during a previous cycle of the battery cell within a predetermined number of cycles from the present cycle of the battery cell, wherein the electric resistance fluctuation rate calculated during the previous cycle of the battery cell is included among the pre-stored electric resistance fluctuation rate data, and determine the resistance increase pattern or the resistance decrease pattern based on the calculated rate of resistance change.  Therefore, claim 10 of Application No. 17/270,548 anticipates claim 9 of the present application.


11.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 15 of Application No. 17/270,548 is directed to a battery pack, comprising the battery management apparatus according to claim 1.  Therefore, claim 15 of Application No. 17/270,548 anticipates claim 12 of the present application.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-2, 6, and 12-13 are rejected under 35 U.S.C. 103 as being obvious in view of Kim (US 2018/0299511) and Ugaji et al. (US 2010/0156351 – hereinafter “Ugaji”).

Per claim 1, Kim teaches a battery state estimating apparatus (Fig. 1; battery degradation state estimation apparatus 100; ¶46), comprising:
a voltage measuring unit configured to:
measure an open circuit voltage (OCV) of the battery cell (A first OCV calculation unit 130 calculates a first OCV based on a voltage measured by a measurement unit 110 (¶49 and 55)); and
a control unit configured to:
receive the OCV measured by the voltage measuring unit; compare the received OCV with a pre-stored reference voltage; calculate a voltage fluctuation rate according to the comparison between the received OCV and the pre-stored reference voltage (A fluctuation rate OCV-OCVi is calculated that is a difference between the first OCV and a second OCVi (¶62-64)),
determine either a voltage increase pattern or voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data; (A correction coefficient X is calculated based on the fluctuation rate OCV-OCVi and a correction constant Kp (¶64-65).  The correction constant X is interpreted as a voltage pattern value and the correction constant Kp is interpreted as pre-stored voltage fluctuation rate data); and
determine a degree to which degradation of the battery cell is changing according to the determined voltage increase pattern or voltage decrease pattern (A battery degradation degree Y is determined based on the correction coefficient X (¶66-67)).

However, Kim is silent on measuring the first OCV of the battery cell whenever the measured voltage reaches a reference discharge voltage.
In contrast, Ugaji teaches a battery deterioration detector comprising a calculator 3 that is configured to acquire an open-circuit battery voltage preferably after a full discharge state has been reached (¶39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim such that the first OCV is a voltage measured after a full discharge state is reached.  One of ordinary skill would make such a modification because the possibility of accelerated deterioration is higher at full discharge (Ugaji; ¶38).

Per claim 2, Kim in view of Ugaji teaches the battery state estimating apparatus according to claim 1, wherein the pre-stored reference voltage is an OCV of the battery cell when the voltage of the battery cell reaches the reference discharge voltage during a predetermined cycle of the battery cell, and wherein the pre-stored voltage fluctuation rate data includes a voltage fluctuation rate previously calculated by the control unit (The second OCVi is derived from a mapping table and the pre-stored voltage fluctuation rate data, correction constant Kp, has pre-selected high and low values (Kim; ¶61-65)).

Per claim 6, Kim in view of Ugaji teaches the battery state estimating apparatus according to claim 1, wherein the control unit is configured to determine the voltage increase pattern or voltage decrease pattern according to calculated voltage fluctuation rate and the pre-stored voltage fluctuation rate data, based on the calculated voltage fluctuation rate being greater than a preset lower voltage limit and smaller than a preset upper voltage limit (Kim states that the battery voltage distribution must be suitable for calculating a degradation degree (¶50-51).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim such that, to perform a degradation degree calculation, the voltage fluctuation rate OCV-OCVi is within a preset range.  One of ordinary skill would make such a modification for the purpose of using voltage values that are appropriate for calculating a degradation degree (Kim; ¶50-51)).

Per claim 12, Kim in view of Ugaji teaches a battery pack (Kim; ¶8), comprising the battery state estimating apparatus according to claim 1.

Per claim 13, Kim in view of Ugaji teaches an electric vehicle (Kim; ¶8), comprising the battery state estimating apparatus according to claim 1.


Claim Objections
14.	Claims 7-8 are objected to due to the following informalities.
	Per claim 7, it appears that the phrase “the determined voltage increase pattern or the determined voltage pattern” should be revised to “the determined voltage increase pattern or the determined voltage decrease pattern.”
	Per claim 8, it appears that the phrase “a electric resistance fluctuation rate” should be revised to “an electric resistance fluctuation rate.”

15.	Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 4, the prior art of record is silent on the battery state estimating apparatus according to claim 3, wherein the control unit is configured to: determine the degree to which degradation of the battery cell is changing as one of an accelerated degradation or a linear degradation according to the voltage increase pattern determined from the calculated rate of voltage change; and determine the degree to which degradation of the battery cell is changing as a decelerated degradation, according to the voltage decrease pattern determined from the calculated rate of voltage change.  Claim 5 is consequently objected to due to its dependence on claim 4.
Per claim 10, the prior art of record is silent on the battery state estimating apparatus according to claim 9, wherein the control unit is configured to determine the degree to which degradation of the battery cell is changing as one of an accelerated degradation or a linear degradation according to the calculated rate of resistance change according to the voltage increase pattern and the resistance increase pattern.
Per claim 11, the prior art of record is silent on the battery state estimating apparatus according to claim 7, wherein the control unit is configured to determine the resistance increase pattern or the resistance decrease pattern, according to the voltage increase pattern and the calculated electric resistance fluctuation rate being greater than a preset lower resistance limit.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852